Appeals by defendant from two judgments of the County Court, Suffolk County (Namm, J.), *821both rendered September 12,1983, convicting him of four counts of burglary in the third degree, upon his pleas of guilty, and imposing sentences.
Appeals dismissed.
Defendant made a knowing and intelligent waiver of his right to appeal as a condition of the pleas (see, People v Gray, 75 AD2d 826). Under such circumstances the appeals are dismissed. Weinstein, J. P., Brown, Niehoff and Lawrence, JJ., concur.